April 25, 2011 Mr. Justin Dobbie Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE: E Venture Resources, Inc. Grid Note In response to the SEC’s comments regarding the payable on demand feature of the Revolving Grid Note executed on November 15, 2010, we have revised the Grid Note to clarify. It was never the intention ofBassline Productions, Inc. or E Venture Resources, Inc. to have the balance due on this note payable on demand. The amount borrowed on the note will be due and payable on November 15, 2013. /s/ Drew Hall Drew Hall Bassline Productions, Inc. Chief Executive Officer
